By the Court. —
Lumpkin, J.
delivering the opinion.
To entitle the plaintiff to recover, he must show both fraud and damage, admitting the fraud, he has failed to show that he has been injured, because he has failed to show what the mule cost him, in other words, what the horse ivas worth, that he traded for the mule, consequently we hold, that the Court was wrong in sustaining the certiorari. Indeed, there was a conflict of proof in the case, and it is not easy to determine upon which side the weight of evidence preponderated. The amount involved is twenty-five dollars, the complainant alleged deceit in swapping a moon-eyed mule. Can there be any better tribunal for the decision of *356such controversies, than a Justice Court and a jury of the vicinage? especially where, as in this case, the question is one of fact and not of law.
Judgment reversed.